DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 02/15/2022, Claim(s) 1-3 and 7 are amended.  The currently pending and allowed claims are Claims 1-17.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10822513 has been reviewed and is accepted.  The terminal disclaimer has been recorded and has mooted the DP rejection.  
The amendment of 02/15/2022 has remedied and mooted the objections and the 112 rejections respectively.  
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Yodh and the newly-found references of Mercx and Horsma, the close prior arts of record, positive temperature coefficient compositions comprising polymers and conductive additives are well-known.  Mercx discloses a PTC composition with a blend of polymers such as PVDF and polycaprolactone but teaches away from the claimed invention by the addition of a polymer additive providing a different melting point.  Horsma discloses a blend of polymers but is silent regarding any solvent. Thus, none of the prior art of record including Yodh, Mercx and Horsma provides sufficient suggestion or motivation to arrive at a PTC composition with the specific PVDF and polycaprolactone or polyacrylate polymeric mixture, the specific loading amounts and the specific .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/TRI V NGUYEN/Primary Examiner, Art Unit 1764